SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa Reports Results for Third Quarter 2010 Launches grew to R$1.2 billion in the quarter and R$2.9 billion in the 9M10, 140% and 127% higher, respectively, than the same periods of 2009 Adjusted EBITDA grew to R$197 million on Adjusted EBITDA Margin of 20.6% Net Income increased 83% to R$117 million versus 3Q09. Net margin was 12.2% FOR IMMEDIATE RELEASE - São Paulo, November 16 th , 2010  Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), Brazils leading diversified national homebuilder, today reported financial results for the third quarter ended September 30, 2010. Commenting on results, Wilson Amaral, CEO of Gafisa, said, We are pleased to report another solid quarter for the Company, underscored by the strength of our product lines and portfolio of three respected brands, Gafisa, AlphaVille and Tenda, as well as the effectiveness of our national sales force. This combination along with a positive economic climate and high demand gave us the latitude to make favorable price adjustments, holding steady on our operating and strong backlog margins in the face of inflationary pressure on some operating costs. As expected, we also continued to see the dilution of SG&A expenses, which for consecutive quarters has declined as a percentage of consolidated revenues, as the integration of Tenda and ramp up of its sales benefit the Companys results. Our EBITDA margin for the quarter improved to 20.6%, an 80 basis point increase over Q2 and over the previous years third quarter. During the 3Q10, Gafisa exceeded the top end of its full- year guidance estimate for EBITDA margin, while year-to-date EBITDA margin reached 19.7%. Amaral added,Gafisa remains well positioned to profit from the significant opportunities offered by the sustained growth of the Brazilian economy and homebuilding sector. Cash on hand of R$ 1.2 billion, accelerated cash flow expected in 2011 and the recent successful placement of an R$300 million debenture which will reduce our overall financing costs, put us in a strong position to achieve our growth trajectory. While our cash burn rate is expected to remain at a similar level in the 4Q10, we expect this ratio to be positive in 2011, as some 7,000 legacy Tenda units requiring the use of working capital are transferred until 2Q11. With the expected positive cash flow for full year 2011, we will be able to reduce our financial leverage, which, along with an increase in the use of Blue-print Mortgages (Associative Credit)  which require no working capital  for Tendas MCMV units, will contribute to meeting our launch volume targets and at the same time keeping leverage at a comfortable level. IR Contact Luiz Mauricio Garcia Rodrigo Pereira Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 3Q10 Earnings Results Conference Call Wednesday, November 17, 2010 > In English 09:00 AM US EST 12:00 PM Brasilia Time Phones: +1 (877) 317-6776 (US only) +1 (412) 317-6776 (Other countries) Code: Gafisa > In Portuguese 07:00 AM US EST 10:00 AM Brasilia Time Phone: +55 (11) 2188-0155 Code: Gafisa 3Q10 - Operating & Financial Highlights Shares Consolidated launches totaled R$ 1.24 billion for the quarter, a 140% increase over 3Q09. Tendas reached R$ 481 million in the quarter, and R$ 1,068 million in the 9M10, 122% higher than 9M09. Pre-sales reached R$ 1.02 million for the quarter, a 27% increase as compared to 3Q09 or 26% increase when comparing 9M10 with 9M09. Net operating revenues, recognized by the Percentage of Completion (PoC) method, rose 9.1% to R$ 957.2 million from R$ 877.1 million in the 3Q09, reflecting a strong and continuing pace of execution. Adjusted Gross Profit (w/o capitalized interest) reached R$ 310 million, 12% higher than the same period of 2009, with 32.3% adjusted gross margin. Adjusted EBITDA reached R$ 197.3 million with a 20.6% margin, a 13.4% increase when compared to Adjusted EBITDA of R$ 174 million reached in the 3Q09, mainly due to continued and strong performance in all segments and better SG&A ratio. Accumulated 9M10 EBITDA grew 52% when compared to the same period of 2009. Net Income before minorities, stock option and non recurring expenses was R$ 132.9 million for the quarter (13.9% adjusted net margin), an increase of 50% compared with the R$ 88.6 million in the 3Q09. The Backlog of Revenues to be recognized under the PoC method rose 18% to R$ 3.4 billion from R$ 2.9 billion reached in the 3Q09. The margin to be recognized improved 322 bps to 38.2%. GFSA3  Bovespa GFA  NYSE Total Outstanding Shares: 431,509,499 Average daily trading volume (90 days 1 ): R$ 118.3 million 1) Up to November 12 th , 2010. 2 Index CEO Comments and Corporate Highlights for 3Q10 04 Recent Developments 05 Launches 07 Pre-Sales 08 Sales Velocity 09 Operations 09 Land Bank 10 Gross Profit 12 SG&A 12 EBITDA 13 Net Income 13 Backlog of Revenues and Results 14 Liquidity 16 Outlook 17 3 CEO Comments and Corporate Highlights for 3Q10 The third quarter was another of substantial achievement and expansion for Gafisa. The Company continued to execute on a strategy that leverages its segment and geographic diversification through three well regarded brands, Gafisa, AlphaVille and Tenda, a strong proprietary sales force, and exceptional execution capabilities to achieve sales in excess of R$ 1 billion on launches of over R$ 1.2 billion during the quarter. GDP growth of the Brazilian economy, estimated to reach approximately 7.5% for 2010, as well as greater access to financing and a number of other factors, point to continued expansion and opportunity in our sector for the long-term. Economic trends remained very positive throughout the third quarter, notably the decline of Brazils unemployment rate to a record-low 6.2%, the continued expansion of real wages, which in September were 6% higher than in the prior year, and the expansion of bank lending, which in August increased by its fastest pace in more than a year. These factors contributed to high levels of consumer confidence and collective purchasing power that continued to benefit Gafisa and the homebuilding industry as a whole. Measures taken by policy makers at the Central Bank to limit the negative effects of economic expansion also appeared to have the desired outcome, with current 2011 inflation forecasts now in the vicinity of a more manageable five percent. Caixa Economica Federal (CEF), which administers the Minha Casa, Minha Vida program, continues to facilitate home purchasing by providing a range of incentives and programs that encourage home ownership. The banks ability to process significantly higher mortgage volumes will benefit Tenda and other companies dedicated to the lower income housing segment. Through September, Caixa directed more than R$ 53 billion to affordable home financing. The bank expects to meet its lending objective of R$ 70 billion in 2010, far surpassing the R$ 47 billion that was provided to the sector during 2009. Substantial improvements in the efficiency of Tendas interaction with Caixa under Minha Casa, Minha Vida continued during the third quarter; the number of units processed under the program climbed to approximately 8,000 from 6,239 in Q210. Tenda has also significantly increased the number of units submitted and approved under the Credito Associativo program, which positively benefited its cash flow position, and constituted 62% of Tendas third quarter unit sales. This performance reflects the fact that Tenda continues to be very well-placed to benefit from the formalization of the Brazilian housing sector. Not only does Tenda feature an array of products that are suitable for low-income home buyers, it also has a competitive advantage in offering one of the lowest price points in the industry. Prioritizing the hire of talented professionals and merit-based promotion has been a cornerstone of our success at Gafisa, and of late we have been increasingly reaping the benefits of this professional culture within our in-house sales teams. As an integral part of our business, through October 2010, our internal sales force generated approximately 45% of total sales at Gafisa and 82% of total sales at Tenda, driving sales up by 21% over the previous quarter and also helping to reduce the need for outsourced brokers in such a demanding market. We expect to be able to continue develop our well- respected brand names in new and existing markets, maximize sales of our broad product portfolio through complimentary sales channels and leverage our expertise, positioning and key relationships in all segments of this fast-growing housing market. Since we are approaching the end of 2010, we now have a clearer vision of what to expect for the full year. Consequently, we are narrowing the original guidance range from R$ 4.0 to R$ 5.0 billion in launches to R$ 4.2 to R$ 4.6 billion. We expect Tenda to represent approximately 36% of our total launches in 2010. Finally, I would like to briefly note that the Gafisa brand delivered its 1000 th project in the Companys history during the quarter. The reaching of this milestone is a reminder of the deep real estate experience and execution capacity that Gafisa has built in becoming a recognized leader in the industry. Wi lson Amaral, CEO Gafisa S.A. 4 Recent Developments Improved EBITDA Margin - Gafisas improved EBITDA margin of 20.6% in the third quarter co ntinue to reflect the gradual delivery of older, lower margin units that negatively impact the companys results, while the integration of Tenda and other structural efficiencies contributed to improved SG&A ratios.
